UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6135


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BARRINGTON ISAACS, a/k/a Orville Griswold,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:98-cr-00356-DCN-3)


Submitted:   May 20, 2014                     Decided:   May 23, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barrington Isaacs, Appellant Pro Se.     Beth Drake, Assistant
United States Attorney, Columbia, South Carolina; Peter Thomas
Phillips, Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Barrington Isaacs appeals the district court’s orders

denying his motion for an evidentiary hearing and denying his

motion to reconsider.         We have reviewed the record and find no

reversible error.       Accordingly, we affirm.          United States v.

Isaacs, No. 2:98-cr-00356-DCN-3 (D.S.C. Dec. 16, 2013 & Jan. 8,

2014).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     2